Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filed on 12/21/2020.
Claims 1 and 4 are amended by the applicants.
Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,424,075. Although the claims at issue are not identical, they are not patentably distinct from each other.
A later claim that is not patentably distinct from an earlier claim in a commonly owned patent is invalid for obvious-type double patenting.  In re Berg, 140 F.3d 1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re 
Note that pending claims 1-3, 4-11 and 12-19 is a broader/similar method and system version of claims 1-3, 4-11 and 12-19 issued in U.S. Patent No. 9,424,075.  Thus, pending claims 1-3, 4-11 and 12-19 may be considered as defining a broader/similar genus version of the species defined in claims 1-3, 4-11 and 12-19 of U.S. Patent No. 9,424,075.  Therefore, pending claims 1-3, 4-11 and 12-19 are not patentably distinct from claims 1-3, 4-11 and 12-19 of the 9,424,075 patent and are unpatentable for obviousness-type double patenting.

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,228,979. Although the claims at issue are not identical, they are not patentably distinct from each other.
A later claim that is not patentably distinct from an earlier claim in a commonly owned patent is invalid for obvious-type double patenting.  In re Berg, 140 F.3d 1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of 
Note that pending claims 1-3, 4-11 and 12-19 is a broader/similar method and system version of claims 1-3, 4-11 and 12-19 issued in U.S. Patent No. 10,228,979.  Thus, pending claims 1-3, 4-11 and 12-19 may be considered as defining a broader/similar genus version of the species defined in claims 1-3, 4-11 and 12-19 of U.S. Patent No. 10,228,979.  Therefore, pending claims 1-3, 4-11 and 12-19 are not patentably distinct from claims 1-3, 4-11 and 12-19 of the 10,228,979 patent and are unpatentable for obviousness-type double patenting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN USPN 6,985,937 to Keshav et al. in view of USPN 2015/0058866 to Farmer et al. and further in view of USPN 20070050484 to Oertig et al.
Per claim 1:
Keshav discloses:

under control of one or more computer systems configured with executable instructions, 
receiving timer creation requests from clients (col. 7, lines 24 “a timer is set 242 for a pre-specified interval”), wherein a first timer creation request of the timer creation requests references a timer expiration time for a first timer and a payload for the first timer (col. 7, lines 24-26 “Upon timer expiry, the method determines 244 whether the newly increased virtual server resource is currently operating at its resource limit”), wherein the payload indicates an action that a first client requests to be performed at or after the timer expiration time (Col. 10, lines 34-36 “When the timer expires, the modifier 120 determines 450 if the recently increased resource is being fully utilized”), and wherein clients are requesters of resources from a cloud computing service that is providing the timer service to a plurality of clients (Col. 10, lines 36-39 “a resource is fully utilized if a corresponding resource denial signal has been received within the timer period 440 after the resource was increased”).

Keshav does not explicitly discloses forming a timer record from the first timer creation request, the timer record associated with the timer expiration time and the payload; and causing the payload of the timer record to be executed upon expiration of the timer expiration time.
However, Farmer discloses in an analogous computer system forming a timer record from the first timer creation request, the timer record associated with the timer expiration time and the payload (Paragraph [0033] “At 202, the common timer thread 124 (FIG. 1) ; and causing the payload of the timer record to be executed upon expiration of the timer expiration time (Paragraph [0036] “at 206, the common timer thread 124 (FIG. 1) may check for any timeouts (i.e., expire)…timer thread 124 (FIG. 1) may check the current timeout list 122 (FIG. 1)… to determine if the shared timer value 118 (FIG. 1) matches the calibrated timeout interval on the current timeout list 122 (FIG. 1)…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of forming a timer record from the first timer creation request, the timer record associated with the timer expiration time and the payload; and causing the payload of the timer record to be executed upon expiration of the timer expiration time as taught by Farmer into the method of dynamically modifying the resources as taught by Keshav. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of forming a timer record from the first timer creation request, the timer record associated with the timer expiration time and the payload; and causing the payload of the timer record to be executed upon expiration of the timer expiration time to provide an efficient technique for utilizing the timer in virtualization environment so that the jobs are executed as expected within the given time frame.
 
a first client identifier indicating the first client. 
However, Oertig discloses in an analogous computer system the timer record (Paragraph [0031] “a timer service 34”) associated with a first client identifier indicating the first client (Paragraph [0031] “use a dynamic database of information that includes a list of running and connected client computers 40, a list of the one or more virtual client environments of each client computer 40 (for example, identified by its client computer name and its system port) and its attributes”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of the timer record associated with a first client identifier indicating the first client as taught by Oertig into the method of dynamically modifying the resources as taught by Keshav. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of the timer record associated with a first client identifier indicating the first client to provide an efficient technique to associate client identifier with a timer record so that the bookkeeping operations of the clients machines are maintained and to montor the clients applications performance as suggested by Oertig (paragraph [0002-0003]).
 
Per claim 2:
Keshav discloses:
2. The computer-implemented method of claim 1, further comprising selecting timer records referencing timers with expiration times that include a timer expiration time of the timers (col. 7, lines 24-26 “Upon timer expiry, the method determines 244 whether the newly increased virtual server resource is currently operating at its resource limit”).

Per claim 3:
The rejection of claim 1 is incorporated and further, Keshav does not explicitly disclose removing a plurality of timers as a unit if the timers of the plurality of timers have payloads with destinations in common with other timers of the plurality of timers.
However, Farmer discloses in an analogous computer system removing a plurality of timers as a unit if the timers of the plurality of timers have payloads with destinations in common with other timers of the plurality of timers (Paragraph [0029] “a shared timer value 118 may be created for all request threads (i.e., worker thread 126) to retrieve the current time value from, while a single thread (i.e., common timer thread 124) may update (i.e., delete and modify) the shared timer value 118 to match the current time”).
The feature of providing removing a plurality of timers as a unit if the timers of the plurality of timers have payloads with destinations in common with other timers of the plurality of timers would be obvious for the reasons set forth in the rejection of claim 1.


Per claim 5:

However, Farmer discloses in an analogous computer system a firing worker that fires timers referenced in the expiring timer record by processing payloads of fired timers and executing payloads of the fired timers (Fig. 2 steps 216, 218, 220 and 222 and related discussion).
The feature of providing a firing worker that fires timers referenced in the expiring timer record by processing payloads of fired timers and executing payloads of the fired timers would be obvious for the reasons set forth in the rejection of claim 4.

Per claim 6:
Keshav discloses:
6. The system of claim 4, further comprising: a first memory for storing a client-stated throughput requirement (col. 5, lines 29-32 “Each resource (e.g., disk space, memory, network bandwidth, or CPU cycles) used by a virtual server is monitored to determine the time at which the resource is fully used”); and a timer front-end processor capable of reading the first memory and throttling timer creation requests that exceed the client-stated throughput requirement (col. 5, lines 36-37 “A determination is made 220 as to whether a particular virtual server resource is overloaded”).

Per claim 8:

8. The system of claim 4, wherein timer records include an indication that, for a given timer record, executing the payload is to be skipped in response to a creating client requesting deletion of that given timer record (Fig. 3 elements 312 ABCD and related discussion).

Per claim 9:
Keshav discloses:
9. The system of claim 4, wherein the timer store is arranged comprising a plurality of partition instances with a first partition instance having a higher storage priority and a second partition instance having a lower storage priority, wherein expiration times of timers referenced in timer records in the first partition instance are earlier than the expiration times of timers referenced in timer records in the second partition instance (Fig. 3 elements 312 ABCD and related discussion).

Per claim 10:
Keshav discloses:
10. The system of claim 9, wherein the first partition instance comprises a hot-store partition instance and the second partition instance comprises a cold-store partition instance, the hot-store partition instance having stored timer records with timer expirations that are sooner than a predetermined priority expiration value and the cold-store partition instance having stored timer records with timer expirations that are later than the predetermined priority expiration value (Fig. 3 elements 312 ABCD, 340 ABCD and related discussion).

Per claim 11:
The rejection of claim 4 is incorporated and further, Keshav does not explicitly disclose wherein the first sweeper worker includes a first indication indicating whether the first sweeper worker is current in its processing of timer expirations and a second indication indicating a checkpoint time of last processing of the first sweeper worker.
However, Farmer discloses in an analogous computer system wherein the first sweeper worker includes a first indication indicating whether the first sweeper worker is current in its processing of timer expirations and a second indication indicating a checkpoint time of last processing of the first sweeper worker (Fig. 2 steps 216, 218, 220 and 222 and related discussion).
The feature of providing wherein the first sweeper worker includes a first indication indicating whether the first sweeper worker is current in its processing of timer expirations and a second indication indicating a checkpoint time of last processing of the first sweeper worker would be obvious for the reasons set forth in the rejection of claim 4.

Per claim 12:
Keshav discloses:
12. A computer-implemented method for managing a timer service, comprising: 
receiving a first timer creation request from a client for creating a timer (col. 7, lines 24 “a timer is set 242 for a pre-specified interval”), wherein the first timer creation request includes a client identifier of the client, a timer expiration time for the timer, and a payload of the timer (col. 7, lines 24-26 “Upon timer expiry, the method determines 244 whether ; 
a first representation of the timer expiration time, and a second representation of the payload (col. 7, lines 24-26 “Upon timer expiry, the method determines 244 whether the newly increased virtual server resource is currently operating at its resource limit”).

Keshav does not explicitly disclose forming a first timer record from the first timer creation request, wherein a rate of forming timer records from timer creation requests is independent of a rate of receiving timer creation requests from clients; comparing a time period field of the first timer record to a current time, using a sweeper worker; and configuring the first timer record for execution wherein the configuring is done at a first time before a start of a second time indicated by the time period field.
However, Farmer discloses in an analogous computer system forming a first timer record from the first timer creation request (Paragraph [0033] “At 202, the common timer thread 124 (FIG. 1) begins processing the next interval and at 204, the common timer thread 124 (FIG. 1) saves (i.e., creates record) the current time 118”), wherein a rate of forming timer records from timer creation requests is independent of a rate of receiving timer creation requests from clients (Paragraph [0034] “at 214, the worker thread 126 (FIG. 1) may receive an application request from an application (i.e., Application A) (i.e., application A is running on client computer 102) and then at 216 ;  comparing a time period field of the first timer record to a current time, using a sweeper worker (Paragraph [0036] “at 206, the common timer thread 124 (FIG. 1) may check for any timeouts that have been registered by the worker thread 126 (FIG. 1)… determines the current time (i.e., the shared timer value) matches the calibrated timeout interval on the current timeout list 122 (FIG. 1)”); and configuring the first timer record for execution wherein the configuring is done at a first time before a start of a second time indicated by the time period field (Paragraph [0037] “the common timer thread 124 (FIG. 1) determines there is not a timeout (i.e., the shared timer value does not match the calibrated timeout interval on the current timeout list 122… then at 208, the common timer thread 124 (FIG. 1) may begin recording the shared calibration factor and queue for the next dispatch”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of forming a 
 
Neither Keshav nor Farmer explicitly discloses the first timer record including at least a representation of the client identifier. 
However, Oertig discloses in an analogous computer system the first timer record (Paragraph [0031] “a timer service 34”) including at least a representation of the client identifier (Paragraph [0031] “use a dynamic database of information that includes a list of running and connected client computers 40, a list of the one or more virtual client environments of each client computer 40 (for example, identified by its client computer name and its system port) and its attributes”).
representation of the client identifier as taught by Oertig into the method of dynamically modifying the resources as taught by Keshav. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of the first timer record including at least a representation of the client identifier to provide an efficient technique to associate client identifier with a timer record so that the bookkeeping operations of the clients machines are maintained and to monitor the clients applications performance as suggested by Oertig (paragraph [0002-0003]).

Per claim 13:
The rejection of claim 12 is incorporated and further, Keshav does not explicitly discloses coordinating operations of a plurality of sweeper workers; and firing timers referenced in the first timer record, using a firing worker, to execute payloads of the timers referenced by the first timer record.
However, Farmer discloses in an analogous computer system coordinating operations of a plurality of sweeper workers; and firing timers referenced in the first timer record, using a firing worker, to execute payloads of the timers referenced by the first timer record (Fig. 2 steps 216, 218, 220 and 222 and related discussion).
The feature of providing coordinating operations of a plurality of sweeper workers; and firing timers referenced in the first timer record, using a firing worker, to execute payloads of the timers referenced by the first timer record would be obvious for the reasons set forth in the rejection of claim 12.

Per claim 14:
The rejection of claim 12 is incorporated and further, Keshav does not explicitly disclose maintaining a listing of client-stated throughput requirements based on prior messages from clients indicating their respective throughput requirements for timer services; and limiting timer creation requests from a given client to that given client's stated throughput requirement.
However, Farmer discloses in an analogous computer system maintaining a listing of client-stated throughput requirements based on prior messages from clients indicating their respective throughput requirements for timer services (Paragraph [0025] “When monitoring a set of database connections for inactivity in a multithreaded environment, the amount of time spent retrieving the current time for message timeout processing may become a measurable portion of the execution time”); and limiting timer creation requests from a given client to that given client's stated throughput requirement (Paragraph [0025] “to reduce the time spent retrieving the current time, a shared timer value may be created for all request threads to retrieve the time value from, while a single thread (i.e., a common timer thread)”).
The feature of providing maintaining a listing of client-stated throughput requirements based on prior messages from clients indicating their respective throughput requirements for timer services; and limiting timer creation requests from a given client to that given client's stated throughput requirement would be obvious for the reasons set forth in the rejection of claim 12.

Per claim 16:
The rejection of claim 12 is incorporated and further, Keshav does not explicitly disclose receiving a client request for deletion of a given timer record; and modifying the given timer record to include an indication that executing the payload for that given timer record is to be skipped.
However, Farmer discloses in an analogous computer system receiving a client request for deletion of a given timer record; and modifying the given timer record to include an indication that executing the payload for that given timer record is to be skipped (Paragraph [0029] “a shared timer value 118 may be created for all request threads (i.e., worker thread 126) to retrieve the current time value from, while a single thread (i.e., common timer thread 124) may update (i.e., delete and modify) the shared timer value 118 to match the current time”).
The feature of providing receiving a client request for deletion of a given timer record; and modifying the given timer record to include an indication that executing the payload for that given timer record is to be skipped would be obvious for the reasons set forth in the rejection of claim 12.

Per claim 18:
The rejection of claim 12 is incorporated and further, Keshav does not explicitly disclose including, with the sweeper worker, a first indication indicating whether the sweeper worker is current in its processing of timer expirations and a second indication indicating a checkpoint time of last processing of the sweeper worker. 
(Paragraph [0036] “at 206, the common timer thread 124 (FIG. 1) may check for any timeouts that have been registered by the worker thread 126 (FIG. 1)”) and a second indication indicating a checkpoint time of last processing of the sweeper worker (Paragraph [0040] “at 222, the worker thread 126 (FIG. 1) may register the calibrated timeout interval on the current timeout list 122 (FIG. 1). Next, the worker thread 126 (FIG. 1) would finish processing the work for Application B at 224”).
The feature of providing including, with the sweeper worker, a first indication indicating whether the sweeper worker is current in its processing of timer expirations and a second indication indicating a checkpoint time of last processing of the sweeper worker would be obvious for the reasons set forth in the rejection of claim 12.

Per claim 19:
The rejection of claim 12 is incorporated and further, Keshav does not explicitly disclose determining a target partition instance to be associated with the first timer record; storing the first timer record in the target partition instance; determining a first time period for the target partition instance; determining a first time period for the target partition instance; and selecting as the target partition instance a partition instance with a second time period that includes the expiration time of the timer.
(Paragraph [0037] “at 208, the common timer thread 124 (FIG. 1) may begin recording the shared calibration factor and queue for the next dispatch”); storing the first timer record in the target partition instance (Paragraph [0037] “at 212, the common timer thread 124 (FIG. 1) would save and record a shared calibration factor 120 (FIG. 1) of "1"”); determining a first time period for the target partition instance (Paragraph [0036] “at 206, the common timer thread 124 (FIG. 1) may check for any timeouts that have been registered by the worker thread 126 (FIG. 1)”); comparing the first time period to an expiration time of the timer (Paragraph [0036] “the common timer thread 124 (FIG. 1) may check the current timeout (i.e., expiration) list 122 (FIG. 1) that was generated by the worker thread 126 (FIG. 1)… the shared timer value 118 (FIG. 1) matches the calibrated timeout interval on the current timeout list 122 (FIG. 1)”); and selecting as the target partition instance a partition instance with a second time period that includes the expiration time of the timer (Paragraph [0036] “the common timer thread 124 (FIG. 1) determines the current time (i.e., the shared timer value) matches the calibrated timeout interval on the current timeout list 122 (FIG. 1), then the worker thread 126 (FIG. 1) may perform a clean up of resources at 226”).
The feature of providing determining a target partition instance to be associated with the first timer record; storing the first timer record in the target partition instance; determining a first 

Per claim 20:
The rejection of claim 4 is incorporated and further, Keshav does not explicitly disclose wherein the time store comprises storage for a jitter period specified by the client as an acceptable variation within which the action that the first client requests to be performed on or after the first timer expiration time can be timely performed, and the system further comprising: a firing worker that fires timers referenced in the expiring timer record by processing payloads of fired timers and executing payloads of the fired timers on their first timer expiration time or within their associated jitter period after their first timer expiration time.
However, Farmer discloses in an analogous computer system wherein the time store comprises storage for a jitter period specified by the client as an acceptable variation within which the action that the first client requests to be performed on or after the first timer expiration time can be timely performed (Paragraph [0026] “common timer thread may be scheduled at regular intervals (i.e., jitter period) in order to check the current state… the interval between dispatches of the common timer thread may be additionally stored as a calibrated offset (i.e., a shared calibration factor) to the timeout value that may be set by a system administrator or database administrator (i.e., the configuration value)”), and the system further comprising: a firing worker that fires (Paragraph [0026] “the single thread (i.e., the common timer thread) may also operate to detect whether a timeout has occurred… the interval between dispatches of the common timer thread may be additionally stored as a calibrated offset (i.e., a shared calibration factor) to the timeout value that may be set by a system administrator or database administrator”).
The feature of providing wherein the time store comprises storage for a jitter period specified by the client as an acceptable variation within which the action that the first client requests to be performed on or after the first timer expiration time can be timely performed, and the system further comprising: a firing worker that fires timers referenced in the expiring timer record by processing payloads of fired timers and executing payloads of the fired timers on their first timer expiration time or within their associated jitter period after their first timer expiration time would be obvious for the reasons set forth in the rejection of claim 4.

Claims 4 is/are the system claim corresponding to method claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.

Allowable Subject Matter
Claims 7, 15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 12/21/2020 have been fully considered but they are not persuasive.
With respect to applicants arguments that Applicant respectfully submits Keshav and Farmer, whether taken alone or in combination, do not describe and cannot be relied upon to teach or suggest at least the claimed "forming a timer record from the first timer creation request, the timer record associated with a first client identifier indicating the first client, the timer expiration time and the payload."
Examiner respectfully disagrees. As indicated in the rejection above and further, Farmer particularly discloses if the shared timer value 118 (FIG. 1) matches the calibrated timeout interval on the current timeout list 122 (FIG. 1) for Application A (i.e., payload). If the common timer thread 124 (FIG. 1) determines the current time (i.e., the shared timer value) matches the calibrated timeout interval on the current timeout list 122 (FIG. 1), then the worker thread 126 (FIG. 1) may perform a clean up (i.e. action to be performed upon the timeout) of resources at 226. See paragraph [0036]. Thus, the limitations as argued are taught by Farmer.

As per limitations ‘the timer record associated with a first client identifier indicating the first client’ the arguments are moot in view of new art used. See the rejection above.

.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 20110061057 A1 discloses for optimizing resources for a parallel data integration job, a job request is received, which specifies a parallel data integration job to deploy in a grid. Grid resource utilizations are predicted for hypothetical runs of the specified job on respective hypothetical grid resource configurations. This includes automatically predicting grid resource utilizations by a resource optimizer module responsive to a model based on a plurality of actual runs of previous jobs. A grid resource configuration is selected for running the parallel data integration job, which includes the optimizer module automatically selecting a grid resource configuration responsive to the predicted grid resource utilizations and an optimization criterion.
US 20080177994 A1 discloses the present invention relates to operating systems, and more specifically to a System and method for improving the efficiency, comfort, and/or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.